Name: Council Decision (CFSP) 2017/2263 of 7 December 2017 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia
 Type: Decision
 Subject Matter: international affairs;  Europe;  cooperation policy
 Date Published: 2017-12-08

 8.12.2017 EN Official Journal of the European Union L 324/51 COUNCIL DECISION (CFSP) 2017/2263 of 7 December 2017 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 August 2010, the Council adopted Decision 2010/452/CFSP (1), which extended the European Union Monitoring Mission in Georgia (EUMM Georgia), established by Council Joint Action 2008/736/CFSP (2). (2) On 12 December 2016, the Council adopted Decision (CFSP) 2016/2238 (3), extending the mandate until 14 December 2018 and providing for a financial reference amount until 14 December 2017. (3) Decision 2010/452/CFSP should be amended to provide for a financial reference amount for the period from 15 December 2017 to 14 December 2018. (4) EUMM Georgia will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 In Article 14(1) of Decision 2010/452/CFSP, the following subparagraph is added: The financial reference amount intended to cover the expenditure related to EUMM Georgia for the period from 15 December 2017 to 14 December 2018 shall be EUR 19 970 000,00.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 15 December 2017. Done at Brussels, 7 December 2017. For the Council The President A. ANVELT (1) Council Decision 2010/452/CFSP of 12 August 2010 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 213, 13.8.2010, p. 43). (2) Council Joint Action 2008/736/CFSP of 15 September 2008 on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 248, 17.9.2008, p. 26). (3) Council Decision (CFSP) 2016/2238 of 12 December 2016 amending Decision 2010/452/CFSP on the European Union Monitoring Mission in Georgia, EUMM Georgia (OJ L 337, 13.12.2016, p. 15).